Case 1:18-cr-00693-RMB Document 290 Filed 03/04/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eee een ne ne ee nenenennnnnnneneceenenen X
UNITED STATES OF AMERICA WAIVER OF INDICTMENT
aa S7 18 Cr. 693
JOACHIM ALEXANDER VON DER GOLTZ,
Defendant.

 

The above-named defendant, who is accused of one count of violating Title 18,
United States Code, Section 371; one count of violating Title 26, United States Code, Section
7206(1) and Title 18, United States Code, Section 2; and one count of violating Title 31, United
States Code, Sections 5314 and 5322(a), Title 31, Code of Federal Regulations, Sections
1010,350, 1010.306(c, d), and 1010.840(b), and Title 18, United States Code, Section 2, being
advised of the nature of the charge and of his rights, hereby waives, in open Court, prosecution

by indictment and consents that the proceeding may be by information instead of by indictment.

Hay LU,

 

 

 

Defendant Vn
Tt hha ,
Witress / /

Counsel for Defendant {)

Date: New York, New York
December 6, 2019

 
